UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1697



YOSEPH NIGATU BEZABEH,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-629-491)


Submitted:   February 24, 2006            Decided:   March 15, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Bethesda, Maryland, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez-Wright, Assistant Director, Diane Kelleher, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yoseph Nigatu Bezabeh, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (Board)    denying    his   motion    to     reopen    immigration

proceedings.

           A denial of a motion to reopen is reviewed for abuse of

discretion.    INS v. Doherty, 502 U.S. 314, 323-24 (1992).          A denial

of a motion to reopen must be reviewed with extreme deference,

since immigration statutes do not contemplate reopening and the

applicable regulations disfavor motions to reopen.              M.A. v. INS,

899 F.2d 304, 308 (4th Cir. 1990) (en banc).

           The Board ruled that Bezabeh did not warrant the exercise

of   favorable   discretion    because   he   did    not   produce   evidence

sufficient to overcome the immigration judge’s adverse credibility

finding. We have reviewed the evidence of record and conclude that

Bezabeh fails to show that the evidence compels a contrary result.

Accordingly, we find that no abuse of discretion occurred, and

therefore deny the petition for review.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            PETITION DENIED




                                  - 2 -